Citation Nr: 0635457	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-12 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1959 to May 
1961.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied entitlement to service connection 
for hearing loss.  


FINDING OF FACT

The veteran did not have a hearing loss disability at any 
time during service or within one year afterward, and the 
competent medical evidence of record does not establish an 
etiological relationship between any current bilateral 
hearing loss disability and service in any way.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service and sensorineural hearing loss may not be 
presumed to have been incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done.  However, as 
discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In letters to the veteran dated May 2003 and March 2005, the 
RO informed the veteran of its duty to assist him in 
substantiating his claims, and the effect of this duty upon 
his claims.  In addition, the veteran was advised, by virtue 
of a detailed January 2004 statement of the case (SOC) and 
September 2004 supplemental statement of the case (SSOC) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We therefore find that appropriate notice has 
been given in this case.  Further, the claims file reflects 
that the January 2004 SOC and September 2004 SSOC contained 
the new duty-to-assist regulation codified at 38 C.F.R. § 
3.159 (2006).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  As the Federal Circuit Court has stated, it 
is not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection is being denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.


II.  Service Connection

The veteran seeks service connection for bilateral hearing 
loss.  The veteran maintains that exposure to acoustic trauma 
during service in the Navy led to his current hearing loss 
disability.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The veteran has asserted that he was exposed to acoustic 
trauma in service when he served with the US Navy from 1959 
to 1961.  He reportedly shot the "big guns" on a destroyer 
until all the ammo was used up.  

A careful review of the veteran's service medical records is 
negative for complaints, findings or diagnosis of hearing 
loss.  

An August 2003 VA examination report notes a diagnosis of 
bilateral high frequency sensorineural hearing loss.  The 
examiner opined that since the veteran's service medical 
records were negative for hearing loss, it would appear most 
likely that the veteran's current hearing loss occurred 
subsequent to separation from service.  As such, the examiner 
opined that the veteran's current hearing loss was less 
likely than not related to in-service noise exposure/acoustic 
trauma.  

In his March 2004 VA Form 9, the veteran reported that his 
primary exposure to big guns on his Naval ship contributed to 
his hearing loss.  The veteran also indicated that he had a 
history of progressive hearing loss over the years, and his 
only exposure to noise was during service.

The veteran's private audiologist submitted a written 
statement to the RO in August 2004, indicating that the 
veteran hearing sensitivity had been documented by their 
office since April 24, 1991.  The private audiologist 
indicated that nine audiograms by six audiologists between 
1991 and 2004 depicted mild, sloping to severe-to-profound, 
bilateral sensorineural hearing loss.  The audiologist noted 
that the veteran's steep high frequency pattern was not 
inconsistent with that of a noise-induced hearing deficit.  

Thus, in sum, the medical evidence in this case reveals that 
the veteran has a current bilateral hearing loss disability 
meeting the criteria of 38 C.F.R. § 3.385, for which he has 
been treated since 1991.  The medical evidence of record 
shows that the veteran did not have hearing loss meeting the 
criteria of 38 C.F.R. § 3.385 for impaired hearing at any 
time during service or within one year after discharge from 
service.  

The more critical question turns upon whether the currently 
manifested hearing loss is etiologically related to service 
or is more likely due to other causes.  

In this regard, the record contains no competent evidence, 
such as medical records or a medical opinion, which 
etiologically links hearing loss, which was initially 
manifested more than a year after the veteran's discharge 
from service, to that service.  The Board further observes 
that there is no objective continuity of symptomatology of 
bilateral hearing loss after service which would tend to 
establish the claim.  See 38 C.F.R. § 3.303(b).  As discussed 
above, the post-service evidence shows no indication of 
bilateral hearing loss meeting the threshold requirements of 
38 C.F.R. § 3.385 until 1991, 30 years after the veteran left 
active military service.  This gap in the evidentiary record, 
as well as the opinion of the VA examiner weighs against a 
claim of service connection.  Furthermore, although the 
veteran's private audiologist noted that the veteran's 
pattern of hearing loss was not inconsistent with that of a 
noise-induced hearing deficit, the opinion does not speak 
directly to the veteran's likely etiology of the hearing 
loss.  Rather, the audiologist essentially explained that it 
would be possible to link the veteran's hearing loss to 
service based on a general relationship between his pattern 
of hearing loss and noise induced hearing loss.  That 
opinion, therefore, does not indicate that it is at least as 
likely as not that the veteran's hearing loss was incurred as 
a result of in-service noise exposure.  Thus, the 
preponderance of the evidence is against a claim of service 
connection for hearing loss, particularly on the basis of 
continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991).  

In other words, the lack of documented hearing loss between 
discharge from service in 1961 until 1991 constitutes 
negative evidence tending to disprove the claim that the 
veteran developed hearing loss as a result of in-service 
disease or injury.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Moreover, there is no medical evidence showing that hearing 
loss manifested itself to a degree of 10 percent or more 
within one year from the date of separation from active 
service, and therefore service connection for hearing loss 
may not be presumed to have had its onset in service.  38 
U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2006).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also, Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

The Board is aware that the veteran is sincere in his belief 
that he sustained hearing loss during service due to acoustic 
trauma sustained therein, which progressively worsened 
following service until the present time.  The Board 
acknowledges, and has no reason to doubt, the veteran's 
assertion that he was exposed to acoustic trauma in service.  
However, his assertions come more than 30 years after 
service.  Supporting medical evidence is required in the 
circumstances presented in this case.  See Voerth v. West, 13 
Vet. App. 117, 120-1 (1999) (holding that there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent).

The Board emphasizes that the veteran's veracity is not in 
issue here; his sincerity is clear, but the determination in 
this case is a medical one which must be based upon the 
professional evidence of record, rather than lay opinion, no 
matter how strongly felt.  

ORDER

Service connection for hearing loss is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


